Opinion issued April 5, 2022




                                     In The

                               Court of Appeals
                                    For The

                        First District of Texas
                          ————————————
                               NO. 01-22-00136-CR
                               NO. 01-22-00137-CR
                               NO. 01-22-00138-CR
                               NO. 01-22-00139-CR
                               NO. 01-22-00140-CR
                         ———————————
                   IN RE CASEY RAY BROWN, Relator



         Original Proceeding on Petition for Writ of Habeas Corpus


                        MEMORANDUM OPINION
      Casey Ray Brown, acting pro se, has filed an original petition for writ of

habeas corpus seeking bail reduction in the underlying cases.1 We dismiss the

petition for want of jurisdiction.

      In criminal matters, this Court’s habeas corpus jurisdiction is appellate only,

and we do not have original habeas corpus jurisdiction. See TEX. GOV’T CODE §

22.221(d); Ex parte Denby, 627 S.W.2d 435, 435 (Tex. App.—Houston [1st Dist.]

1981, orig. proceeding); see also Chavez v. State, 132 S.W.3d 509, 510 (Tex. App.—

Houston [1st Dist.] 2004, no pet.) (citing TEX. GOV’T CODE § 22.221) (“A court of

appeals does not have original habeas corpus jurisdiction in felony cases.”). Original

jurisdiction to grant a writ of habeas corpus in a criminal case is vested in the Texas

Court of Criminal Appeals, the district courts, the county courts, or a judge in those

courts. See TEX. CODE CRIM. PROC. art. 11; Ex parte Hawkins, 885 S.W.2d 586, 588

(Tex. App.—El Paso 1994, orig. proceeding). We thus lack jurisdiction over this

attempt to seek habeas relief directly from this Court. See, e.g., In re Buchanan, No.

01-19-00378-CR, 2019 WL 3127092, at *1 (Tex. App.—Houston [1st Dist.] July

16, 2019, orig. proceeding) (mem. op., not designated for publication) (dismissing




1
      No record was filed with the petition. The underlying cases are The State of Texas
      v. Casey Ray Brown, cause numbers 1706825, 1711705, 1711718, 1714981, and
      1714982, pending in the 208th District Court of Harris County, Texas, the
      Honorable Greg Glass presiding.
                                           2
petition for writ of habeas corpus because court lacks original habeas corpus

jurisdiction in criminal cases).

      Accordingly, we dismiss the petition for writ of habeas corpus for want of

jurisdiction.

                                   PER CURIAM

Panel consists of Justices Landau, Hightower, and Rivas-Molloy.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           3